1. Section 1089-9. General Code, prohibiting the use of saccharin in bottled soft drinks, is constitutionally valid and within the inherent police powers of the state.
2. Whether such use of saccharin would be a menace to or might be injurious to health, or whether because of its intensive sweetening power it might be used as a substitute for sugar, is a question for legislative determination and is conclusive upon the courts. Within its discretion the Legislature may regulate or prohibit the use of saccharin in food or drinks.
3. The fact that such legislation was confined to bottled or other soft drinks, and was not extended to other foods, does not render the act invalid because of discrimination. (See Bow v. City of Cleveland, 99 Ohio St., 269, followed.)
Judgment affirmed.
Marshall, C. J. Matthias, Day, Allen, Kin-kade and Robinson, JJ., concur.